619 N.W.2d 603 (2000)
260 Neb. 768
STATE of Nebraska ex rel. NEBRASKA STATE BAR ASSOCIATION, Relator,
v.
William C. STANEK, Respondent.
No. S-00-1136.
Supreme Court of Nebraska.
December 1, 2000.
HENDRY, C.J., WRIGHT, CONNOLLY, GERRARD, STEPHAN, McCORMACK, and MILLER-LERMAN, JJ.
PER CURIAM.
William C. Stanek, respondent, was admitted to the practice of law in the State of Nebraska on March 5, 1973. On September 27, 2000, a complaint was filed with the Office of the Counsel for Discipline against respondent. On November 3, respondent filed with this court a voluntary surrender of his license to practice law in the State of Nebraska. In his voluntary surrender of license, respondent stated that he did not wish to contest the complaint and "freely, knowingly and voluntarily" admitted that he engaged in conduct that violated Canon 1, DR 1-102(A)(1) and (4) through (6), and Canon 9, DR 9-102(A) and (B), of the Code of Professional Responsibility. In addition to surrendering his license, respondent voluntarily consented to the entry of an order of disbarment and waived his right to notice, appearance, and hearing prior to the entry of the order of disbarment.
Neb. Ct. R. of Discipline 15 (rev.2000) provides:
(A) Once a complaint, Charges, or a Formal Charge has been filed, suggested, or indicated against a member, voluntary surrender of the member's license shall not terminate such complaint, Charges, or Formal Charge:

*604 (1) Unless the member knowingly admits in writing the truth of such complaint, Charges, Formal Charge, suggested or indicated Charges, and waives all proceedings against him or her in connection therewith, and
(2) An appropriate order shall be entered by the Court.
Pursuant to rule 15, this court finds that respondent has voluntarily surrendered his license to practice law, admitted in writing that he engaged in conduct that violated DR 1-102(A)(1) and (4) through (6), and DR 9-102(A) and (B) of the Code of Professional Responsibility, consented to the entry of an order of disbarment, and waived all proceedings against him.
Upon due consideration of the pleadings in this matter, the court finds that respondent's admission and waiver are knowingly made. The court accepts respondent's surrender of his license to practice law, finds that respondent should be disbarred, and hereby orders him disbarred from the practice of law in the State of Nebraska, effective immediately. Respondent shall forthwith comply with Neb.Ct.R. of Discipline 16 (rev.2000), and upon failure to do so, he shall be subject to punishment for contempt of this court.
JUDGMENT OF DISBARMENT.